Citation Nr: 1503476	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-50 128	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a March 1985 rating decision in reducing the rating assigned for the sensitive scar, donor site, left iliac bone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to April 1978.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, found there was no CUE in a March 1985 rating decision; there was no CUE in a July 1993 rating decision; and denied service connection for diabetes mellitus to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

The Veteran provided testimony at hearings before the undersigned Veterans Law Judge (VLJ) in March 2008 and February 2011.  Transcripts from both hearings are of record.  

This case was previously before the Board in May 2008, June 2010, October 2011, and November 2014.  In pertinent part, the Board found in November 2014 that there was no CUE in the March 1985 rating decision, and remanded the other appellate claims for further development.  As detailed below, however, the Board must vacate the November 2014 decision to the extent it found no CUE in the March 1985 rating decision.  Since no final decision was made as to the other appellate claims, they will not be affected by this vacate.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

In October 2011, the Board, in pertinent part, found that service connection was not warranted for the Veteran's diabetes mellitus, and that the March 1985 rating decision was not the product of CUE.  The Veteran appealed the October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  The record reflects the Court, pursuant to a September 2012 joint motion for remand (JMR), vacated the Board's October 2011 decision to the extent it denied service connection for diabetes mellitus, and found the March 1985 rating decision was not the product of CUE.

As noted in the Introduction, the Board found in a November 2014 decision that the March 1985 rating decision was not the product of CUE, and remanded the other appellate claims for further development.  In making this decision, the Board noted the prior October 2011 decision and the September 2012 Court Order and supporting JMR.  However, the record indicates the Veteran was not accorded full procedural due process in light of this Order.  In other words, the record indicates the Veteran was denied due process of law by the November 2014 decision that there was no CUE in the March 1985 rating decision.

Accordingly, the November 4, 2014 Board decision addressing the issue of whether there was CUE in a March 1985 rating decision in reducing the rating assigned for the sensitive scar, donor site, left iliac bone is vacated.




	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals




